Title: From Alexander Hamilton to William Seton, 9 May 1791
From: Hamilton, Alexander
To: Seton, William


Treasury Department,9 May 1791
Sir,
I am desirous of making a further payment to Mr William Hill, of five thousand Dollars on account of his contract for cloathing for the Troops. The Bank of New York will oblige me by making him a payment of that sum, & taking his receipt for the same, as on that account. This sum will be charged, during the vacancy of the Comptroller’s Office, to the seperate account for the United States, as in the former payment.
I am, sir   Your Most Obedt Servant
A HamiltonSecy of the Treasury

Wm Seton Esqr.Cashier of the Bk of N Yk
PS. The Treasurer has been directed to send you for sale Two hundred thousand Guilders to be disposed of on the same terms with the last—that is at 36⁴⁄₁₁ ninetieths per Guilder payable in sixty days, or in Ninety with the discount for thirty. Instead of two good names or two firms, one good name and a deposit in any species of the Stock of the United States, at its lowest current value, to an amount equal to the sum purchased will suffice.
A Hamilton
